Title: To James Madison from Vincent Gray, 30 October 1802
From: Gray, Vincent
To: Madison, James


Sir,
Havana Octo. 30. 1802.
Since my last of the 29th. instant, a French national Schooner arrived here from the Cape, having on board a French commissary charged as I am informed with the execution of some commercial arrangements between this and the French Government.
And as he intends to leave his family here and proceed on to new orleans soon, I presume he is charg’d with the execution of some plan relative to the surrender of Luissianna to the French Republic—As I have it from good authority that an order of His Catholic Majesty to that effect, hath long since been received here by the captain general of that Province and of the Floridas.
He is as I am informed also charged with the investigation of, and final settlement of all the claims relative to French captures made in these seas, and brot. into this Island. And also with power to procure on loan a large sum of money for the use of the French army at the cape exclusive of the Loan lately made at Mexico for the same purpose; the amount of which is expected here in the first vessel from vera cruz.
He has been received here by the Heads of Department in a very flattering manner, and if his views are solely of a commercial nature at this place which I have some reason to believe they are, it may tend to our advantage; as we shall under the nineteenth article of the Treaty of Lorenzo, have a right to claim and enjoy the same priviledges which may be granted to the agents of the most favored nation.
However as he is an old acquaintance of mine, I shall as soon as he gets thro’ the usual ceremonies with the officers of this Government, and his family Settled; ascertain if practicable the extent and precise object of his mission—of which you shall be informed immediately. I am, Sir, very respectfully, your mo: Obt. Servant
Vincent Gray
 

   
   RC (DNA: RG 59, CD, Havana, vol. 1). Docketed by Wagner.



   
   Article 19 of the Treaty of San Lorenzo states that consuls of the U.S. and Spain should be reciprocally established, each enjoying the privileges conceded to consuls of the most favored nations in whichever port these consuls should reside (Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:334).


